Citation Nr: 0943444	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the appellant's claim for service connection for the 
Veteran's cause of death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 2005.  The immediate cause of death 
was determined to be dementia, with an underlying cause of 
vascular disease.

2.  Dementia, as caused by vascular disease, was not 
manifested during service or shown to be causally related to 
service, nor was this condition proximately due to, or the 
result of a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Dementia, as caused by vascular disease, was not incurred 
in or aggravated by service, may not be so presumed, and is 
not proximately due to or the result of a service-connected 
disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2. A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

The RO sent the appellant a letter in January 2005, prior to 
adjudication, which informed her of the requirements to 
establish entitlement to service connection for cause of 
death.  In accordance with VCAA, the letter informed the 
appellant what evidence and information she was responsible 
for obtaining and the evidence considered VA's responsibility 
to obtain.  She was informed in an October 2006 letter as to 
how VA determines an effective date for an awarded benefit.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, as in the present 
case, appropriate notice from the RO to the appellant must 
include (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The RO informed the appellant 
in a June 2008 letter that evidence showing the Veteran's 
service-connected schizophrenia or shell fragment wound to 
the chest had caused, or materially contributed to, his death 
was necessary to substantiate the DIC claim.  The appellant 
subsequently stated in a June 2008 VCAA response that she had 
no additional information; the RO issued a supplementary 
statement of the case in July 2008.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of the Veteran's medical treatment as reported by the 
appellant, including private medical records.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  In 
regard to the duty to assist, the Board concludes that all 
available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided on appeal.

As the appellant has been given ample opportunity to present 
evidence and argument in support of her claim, the Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Entitlement to Service Connection for Cause of Death

The appellant asserts that the Veteran's cause of death, as 
listed on his death certificate, is related to service and 
that the Veteran's service-connected disabilities contributed 
to his death.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.  There is no competent 
medical evidence, as that term is defined by law, which links 
the Veteran's service-connected disorders to his death.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

"Competent medical evidence" means, in part, evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Lay 
statements are considered competent evidence when describing 
the symptoms of a disease or disability or an injury that are 
observable through the senses.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

At the time of the Veteran's death, service connection was in 
effect for schizophrenia and a tender scar, right chest.  The 
certificate of death shows that the veteran died in October 
2005 from dementia, with an underlying cause of vascular 
disease.  The death certificate reflects a three (3) year 
period from the onset of this dementia until the Veteran's 
death.
 
Service medical records show no evidence of either vascular 
disease or dementia.  The Veteran was discharged from service 
in February 1946 as a result of an in-service schizophrenic 
reaction of the paranoid type.  He was diagnosed as having a 
paranoid schizophrenic reaction in June 1945.  

The Veteran received VA mental examinations in March 1947, 
October 1949, and December 2003.  In 1947, the examiner noted 
that the Veteran developed a nervous condition in June 1945, 
which was referred to as a "history of" schizophrenia.  
However, the examiner noted that the Veteran did not have any 
active psychiatric disorder at the time of the examination.  
In 1949 another VA examiner observed that the Veteran did not 
have any current psychotic traits and that his nervousness, 
present after service, had been controlled.  In 2003, an 
examiner noted that he had a history of heart disease and 
experienced a cerebrovascular accident in 1995; the Veteran 
was diagnosed with multi-infarct dementia.  

The Veteran's medical record reflects that he received 
private medical treatment for vascular disease since May 
1992.  In November 2000, a record of private medical 
treatment indicates that his vascular disease was stable, but 
reflects that the Veteran had dementia associated with 
alcohol abuse.  He was first diagnosed with vascular dementia 
in April 2001.  In September and October 2003 treatment 
notes, his dementia was observed as "mild."  A physician 
treating the Veteran noted that his memory problems appeared 
to have existed for approximately ten (10) years, but this 
observation was made in conjunction with a description of his 
more than thirty (30) year history of alcohol abuse.

Although the Veteran's medical records indicate that he 
experienced vascular dementia longer than the three years 
indicated on his death certificate, the disorder was not 
noted until more than fifty-five (55) years after his 
discharge from service.  There was no medical evidence of 
vascular disease until approximately forty-six (46) years 
after his discharge.  The passage of many years in between 
service and diagnosis of the condition identified as the 
cause of death weighs against the claim.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The appellant has alleged that the Veteran's service-
connected schizophrenia contributed to his vascular disease 
and hastened the onset of his death.  Specifically, in her 
notice of disagreement received by the RO in July 2006, she  
noted that the Veteran had been treated by a Dr. Gardner for 
"many years."  She argued that "the stress of his paranoid 
schizophrenia and his associated dementia" contributed to 
the Veteran's vascular disease."  

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, service-connected disease or injury.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310 that sets a standard by 
which a claim based on aggravation is judged.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  VA indicated that the purpose 
of the regulation was merely to apply the Court's ruling in 
Allen, but comments to the regulation make clear that the 
regulation was intended to place a new burden on the claimant 
to establish a pre-aggravation baseline level of disability 
for the non-service-connected condition.  Since the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the prior version of 38 
C.F.R. § 3.310, which does not place the additional burden on 
the claimant.

In this case, service connection on a secondary basis would 
require sufficient evidence that vascular dementia was caused 
or aggravated by either the Veteran's service-connected 
schizophrenia or shell fragment wound to the chest.  See 
Allen, 7 Vet. App. 439.  The appellant has stated that 
schizophrenia hastened the Veteran's death.   Although lay 
statements are considered competent evidence of observable 
symptomatology, only medical professionals are considered 
competent to opine on issues of causation.  Espiritu, 2 Vet. 
App. 492.  Therefore, to the extent the appellant's 
statements contain opinions as to the etiology of the 
Veteran's cause of death, or as to the existence of 
relationships between the cause of death and his service-
connected conditions, these opinions can not be considered 
competent or persuasive evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

There is no medical evidence establishing any relationship 
between the identified cause of death and the Veteran's 
military service or his service-connected disabilities.  The 
appellant was specifically reminded of this requirement after 
the RO received her notice of disagreement.  In a June 2008 
letter, the RO advised the appellant that "[a] statement 
from a medical doctor (MD) or someone with similar 
credentials, that shows (the Veteran's) history of 
schizophrenia and/or a shell fragment wound scar to the 
chest, materially contributed to the development of his heart 
disease, vascular disease, and/or dementia."  Through her 
representative, the appellant subsequently reported that she 
had no further evidence to submit.   

In sum, the Board finds that there is no probative evidence 
that any service-connected disability, "contributed 
substantially or materially" to the Veteran's death, or 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, on a direct or 
secondary basis, for the cause of the Veteran's death.

As such, the preponderance of the evidence is against the 
appellant's claim, and there is no benefit of the doubt that 
could be resolved in her favor.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


